               Case 1:20-cv-09491-CM Document 5 Filed 01/07/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAMPERSAUD PERSAUD,

                                 Plaintiff,
                                                                    20-CV-9491 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
COMMISSIONER CYNTHIA BRANN, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated November 16, 2020, the Court directed Plaintiff, within thirty days, to submit

a completed request to proceed in forma pauperis (“IFP application”) and prisoner authorization or

pay the $400.00 in fees required to file a civil action in this Court. 1 That order specified that failure

to comply would result in dismissal of the complaint. Plaintiff has not filed an IFP application and

prisoner authorization or paid the fees. Accordingly, the complaint is dismissed without prejudice.

See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       January 7, 2021
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge


         1
          On December 1, 2020, the filing fees required to file a federal civil action increased to
$402.00 – a $350.00 filing fee plus a $52.00 administrative fee. Because Plaintiff’s action was filed
prior to December 1, 2020, the increased filing fees do not apply to this action.
